IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                       NO. WR-85,568-02



                   EX PARTE JOSE AGUSTIN ALVARADO, Applicant


                ON APPLICATION FOR A WRIT OF HABEAS CORPUS
              CAUSE NO. 14-0672-CR-A-B IN THE 25TH DISTRICT COURT
                           FROM GUADALUPE COUNTY


       Per curiam.

                                            ORDER

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex

parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of three

counts of indecency with a child and sentenced to ten years’ imprisonment.

       On September 25, 2018, this Court remanded this application to the trial court for

findings of fact and conclusions of law on a single allegation of ineffective assistance of counsel.

On December 7, 2018, the trial court signed findings of fact and conclusions of law which

address the ground pursuant to the remand order, but not Applicant’s other seven grounds. The
trial court recommended that relief be denied.

       Based on the trial court’s findings of fact as well as this Court’s independent review of

the entire record, we deny relief.

Filed: January 9, 2019
Do not publish